DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (2017/0176649).

Regarding claim 1, Chang discloses a lens module (Figure 1A, 1000, imaging lens module) comprising: a lens barrel ([0027] teaches a barrel); and a lens group comprising a plurality of lenses (1101, lens element, 100, plastic lens element, 1102, lens element, 1103, lens element) received in the lens barrel ([0027] teaches 1000, imaging lens module including 100, plastic lens element can be disposed in a barrel); wherein: each of the plurality of lenses of the lens group comprises a first surface facing  an image side of the lens module (Figure 1A, right hand side surface of each lens element); at least one of the plurality of lenses comprises a blocking region on the first 

Regarding claim 5, Chang discloses the lens module of claim 1, wherein: the first surface comprising the blocking region comprises a protruding portion (Figure 1B, inner portion of 132, coating area, which is more towards 112, effective optical portion), an inclined portion surrounding the protruding portion (outer portion of 132, coating area, which is more towards 142, isolation area), and a supporting portion surrounding the inclined portion (142, isolation area); a middle portion of the protruding portion is convex toward the image side (middle portion of inner portion of 132, coating area, is depicted to be convex toward the right hand side of Figure 1B); a side of the inclined portion away from the protruding portion is closer to the image side than a side of the inclined portion adjacent to the protruding portion (side of outer portion of 132, coating area, which is adjacent to 142, isolation area, is closer to the image side than the side of outer portion of 132, coating area, which is adjacent to the valley of 132, coating area); and the blocking region is located on the inclined portion (Figure 1B).

Regarding claim 7, Chang discloses the lens module of claim 1, further comprising at least one spacer (Figure 1A depicts a spacer between 1102, lens element, and 1103, lens element), wherein: the at least one spacer is located between two adjacent lenses of the lens group (Figure 1A), the at least one spacer maintains a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2017/0176649) in view of Takada (2016/0011415).

Regarding claim 2, Chang discloses the lens module of claim 1, wherein: the blocking region is annular (Figures 1A, 1B; [0030]).
Chang fails to teach wherein an inner diameter of the blocking region is greater than a light aperture of the lens group. Chang and Takada are related because both teach a lens module.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Takada and provide an inner diameter of the blocking region is greater than a light aperture of the lens group. Doing so would allow for reduction of unwanted incident light and improved shielding of stray light within the device.

Regarding claim 3, the modified Chang discloses the lens module of claim 2, wherein: the blocking region comprises a plurality of annular protrusions ([0030] teaches 132, coating area, can include 134, rough surface, which may be considered to be a plurality of protrusions; alternatively, the outer edges of 136, annular groove structure, may be considered as two protrusions).

Regarding claim 4, Chang discloses the lens module of claim 1, but fails to teach wherein: a thickness of the light absorbing material is between 0.005 mm to 0.020 mm. Chang and Takada are related because both teach a lens module.
Takada discloses a lens module wherein a thickness of the light absorbing material is between 0.005 mm to 0.020 mm (Figure 3, 17, light shielding film; [0041] teaches a film thickness of 17, light shielding film, is from 10 to 40 micrometers, which includes the range from 10 to 20 micrometers, which falls within the claimed range).


Regarding claim 6, Chang discloses the lens module of claim 1, but fails to teach wherein: the lens group comprises a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially stacked and received in the lens barrel; the first lens is located closest to an object side of the lens module; and the blocking region is located on the fourth lens. Chang and Takada are related because both teach a lens module.
Takada discloses a lens module wherein the lens group comprises a first lens (Figure 1, 15A, optical lens), a second lens (15B, optical lens), a third lens (15C, optical lens), a fourth lens (15D, optical lens), and a fifth lens (15E, optical lens) sequentially stacked and received in the lens barrel (Figure 1, 13, lens holder); the first lens is located closest to an object side of the lens module (Figure 1); and the blocking region is located on the fourth lens (Figure 1; [0058]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Takada and provide wherein: the lens group comprises a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially stacked and received in the lens barrel; the first lens is located closest to an object side of the lens module; and the blocking region is .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2017/0176649) in view of Chiang (2004/0125470).

Regarding claim 8, Chang discloses the lens module of claim 1, further comprising at least one light blocking sheet (1201, light blocking sheet, 1202, light blocking sheet), wherein: the at least one light blocking sheet is located between two adjacent lenses of the lens group (Figure 1A).
Chang fails to teach the light blocking sheet is made of soma. Chang and Chiang are related because both teach a lens module.
Chiang discloses a lens module comprising at least one soma (Figure 5, [302, spacer; [0013] teaches 302, spacer, can be a SOMA to control the incoming light to obtain a good quality of image).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Chiang and provide the light blocking sheet to be made of soma. Doing so would allow for adequate control of incoming light to obtain a good quality image.

Regarding claim 9, Chang discloses a lens module applicable in an electronic device (Figure 1A, 1000, imaging lens module; Figures 4-6 depict an electronic device), the lens module comprising: a lens barrel ([0027] teaches a barrel); a lens group comprising a plurality of lenses (1101, lens element, 100, plastic lens element, 1102, lens element, 1103, lens element) received in the lens barrel ([0027] teaches 1000, imaging lens module including 100, plastic lens element can be disposed in a barrel); and a plurality of light blocking sheets (1201, light blocking sheet, 1202, light blocking sheet), each of the plurality of light blocking sheets located between two adjacent lenses of the lens group (Figure 1A); wherein: each of the plurality of lenses of the lens group comprises a first surface facing an image side of the lens module (Figure 1A, right hand side surface of each lens element); at least one of the plurality of lenses comprises a blocking region on the first surface (Figure 1B, 132, coating area, is on the image side surface of 100, plastic lens element); and the blocking region is coated with a light absorbing material (162, light absorbing coating; [0026]).
Chang fails to teach the light blocking sheets are made of soma. Chang and Chiang are related because both teach a lens module.
Chiang discloses a lens module comprising at least one soma (Figure 5, [302, spacer; [0013] teaches 302, spacer, can be a SOMA to control the incoming light to obtain a good quality of image).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chang to incorporate the teachings of Chiang and provide the light blocking sheets to be made of soma. Doing so would allow for adequate control of incoming light to obtain a good quality image.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2017/0176649) in view of Chiang (2004/0125470) as applied to claim 9 above, and further in view of Takada (2016/0011415).

Regarding claim 10, the modified Chang discloses the lens module of claim 9, wherein: the blocking region is annular (Figures 1A, 1B; [0030]).
The modified Chang fails to teach wherein an inner diameter of the blocking region is greater than a light aperture of the lens group. The modified Chang and Takada are related because each teach a lens module.
Takada discloses a lens module wherein an inner diameter of the blocking region is greater than a light aperture of the lens group (Figure 1 depicts the inner diameter of the light blocking region of 15D, optical lens, which includes 17, light shielding film, is greater than the light aperture of the lens group).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chang to incorporate the teachings of Takada and provide an inner diameter of the blocking region is greater than a light aperture of the lens group. Doing so would allow for reduction of unwanted incident light and improved shielding of stray light within the device.

Regarding claim 11, the modified Chang discloses the lens module of claim 10, wherein: the blocking region comprises a plurality of annular protrusions ([0030] teaches 132, coating area, can include 134, rough surface, which may be considered to be a plurality of protrusions; alternatively, the outer edges of 136, annular groove structure, may be considered as two protrusions).

Regarding claim 12, the modified Chang discloses the lens module of claim 11, wherein: the first surface comprising the blocking region comprises a protruding portion (Figure 1B, inner portion of 132, coating area, which is more towards 112, effective optical portion), an inclined portion surrounding the protruding portion (outer portion of 132, coating area, which is more towards 142, isolation area), and a supporting portion surrounding the inclined portion (142, isolation area); a middle portion of the protruding portion is convex toward the image side (middle portion of inner portion of 132, coating area, is depicted to be convex toward the right hand side of Figure 1B); a side of the inclined portion away from the protruding portion is closer to the image side than a side of the inclined portion adjacent to the protruding portion (side of outer portion of 132, coating area, which is adjacent to 142, isolation area, is closer to the image side than the side of outer portion of 132, coating area, which is adjacent to the valley of 132, coating area); and the blocking region is located on the inclined portion (Figure 1B).

Regarding claim 13, the modified Chang discloses the lens module of claim 12, wherein: the lens group comprises a first lens (Takada: Figure 1, 15A, optical lens), a second lens (Takada: 15B, optical lens), a third lens (Takada: 15C, optical lens), a fourth lens (Takada: 15D, optical lens), and a fifth lens (Takada: 15E, optical lens) sequentially stacked and received in the lens barrel (Takada: Figure 1, 13, lens holder); the first lens is located closest to an object side of the lens module (Takada: Figure 1); and the blocking region is located on the fourth lens (Takada: Figure 1; [0058]).

Regarding claim 14, the modified Chang discloses the lens group of claim 13, further comprising at least one spacer (Figure 1A depicts a spacer between 1102, lens element, and 1103, lens element), wherein: the at least one spacer is located between two adjacent lenses of the lens group (Figure 1A), the at least one spacer maintains a predetermined interval between the two lenses (Figure 1A depicts a spacer maintaining an interval between 1102, lens element, and 1103, lens element).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872